DETAILED ACTION
Notice of Allowance
1.	This Notice of Allowance is in response to Applicant’s Remarks and Amendments filed on 4/1/2021. Originally filed claims 1, 4, 6-12, 14-17, and 19 are hereby allowed for the reasons stated below.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter – Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance:
Applicant has amended the claims to overcome the prior art of the 35 USC 103 rejection by including:
A method for processing signals from one or more sensors associated with disposable products, comprising: 
receiving, by one or more computing devices, a first signal indicative of consumption of a disposable product from a consumption sensor associated with the disposable product, wherein the consumption sensor is disposed on the disposable product and the first signal is indicative of the disposable product becoming soiled; 
receiving, by the one or more computing devices, a second signal indicative of an available quantity of the disposable product inventory remaining in the dispenser from a second sensor disposed on or within a disposable product dispenser; 
notifying, by the one or more computing devices, a user based at least in part on the first signal from the consumption sensor; 
determining, by the one or more computing devices, first data associated with consumption of the disposable product based at least in part on the first signal, the first data comprising location information associated with the consumption of the disposable product; 
determining, by the one or more computing devices, second data associated with the available quantity of the disposable product based at least in part on the second signal, the second data comprising location information associated with the available quantity of the disposable product; 
receiving, by the one or more computing devices, data indicative of user information via a user interface provided for display by the one or more computing devices; 
communicating, by the one or more computing devices, the first data, the second data, and the user information to an assessment module, the assessment module implemented by one or more processors, the assessment module configured to estimate a disposable product usage rate for a particular location based at least in part on the first data, the second data, and the user information; and 
receiving, by the one or more computing devices, a notification of an inventory status for the particular location, the inventory status being determined based at least in part on a comparison of the disposable product usage rate estimated by the assessment module with at least one of the first signal and the second signal.
The reason for allowance of claims 1, 4, 6-12, 14-17, and 19 in the instant application is because the prior art of record fails to teach the overall combination as claimed. Therefore, it would not have been obvious to one of ordinary skill in the art to modify the prior art to meet the combination above without unequivocal hindsight and one of ordinary skill would have no reason to do so. In Remarks (4/1/2021), Applicant argues that the nearest art, Rondoni 2007/0252714, Hoekstra 2012/0154169, and Lee 2008/0058680, does not teach the amended limitations, the examiner agrees. Neither Rondoni, Hoekstra, nor Lee teach a method, system, or tangible non-transitory device for the monitoring, by multiple sensors, of the inventory of a disposable product and the soiling of a disposable products. Upon further searching the examiner could not identify any prior art to teach these limitations. The prior art on record, alone or in combination, neither anticipates, reasonably teaches, not renders obvious the Applicant’s claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JARED WALKER whose telephone number is (303)297-4407. The examiner can normally be reached on Monday-Thursday 9:00 AM -5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A Obeid can be reached on (571)270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.J.W./Examiner, Art Unit 3687            

/PETER LUDWIG/Primary Examiner, Art Unit 3687